     Case 2:19-cv-01564-JAD-VCF Document 111 Filed 02/18/21 Page 1 of 2




 1   KIMBERLY P. STEIN, ESQ.
     Nevada Bar No. 8675
 2   kps@fdlawlv.com
     FLANGAS DALACAS LAW GROUP
 3   3275 South Jones Boulevard, Suite 105
     Las Vegas, NV 89146
 4   Telephone: (702) 307-9500
     Attorneys for Plaintiff/Counterclaim Defendant Tsai-Lu Shen
 5
                             UNITED STATES DISTRICT COURT
 6
                                    DISTRICT OF NEVADA
 7
     TSAI-LU SHEN, an individual,                       Case No: 2:19-CV-01564-JAD-VCF
 8
                           Plaintiff,                   STIPULATION AND PROPOSED
 9                                                      ORDER TO EXTEND PLAINTIFF
            v.                                          TSAI-LU SHEN’S DEADLINE TO
10                                                      FILE ITS RESPONSE TO
     MICHELLE LACOUR, an individual; DOES I-
     X, inclusive; and ROE CORPORATIONS I-X,            COUNTERCLAIM
11
     inclusive,                                         (ECF NO. 79 AND ECF NO. 109)
12
                           Defendants.
13
     MICHELLE LACOUR,                                   (First Request)
14
                           Counterclaimant,
15
            v.
16
     TSAI-LU SHEN,
17
                           Counterclaim
18                         Defendant,

19   MICHELLE LACOUR,
20                         Third-Party Plaintiff,
21          v.
22   JAYSON BAYBUTT and PUBCO
     REPORTING SOLUTIONS, INC.,
23
                           Third-Party Defendants.
24

25
            Pursuant to Local Rule 7-1, Plaintiff/Counterclaim Defendant, Tsai-Lu Shen’s,
26
     (“Shen”), and Defendant/Counterclaimant Michelle LaCour’s (“Defendant” or “LaCour”)
27
     by and through their counsel of record, hereby stipulate and agree as follows:
28
     Case 2:19-cv-01564-JAD-VCF Document 111 Filed 02/18/21 Page 2 of 2




 1           1.      To continue Plaintiff’s deadline to file his response to the remaining
 2   Counterclaims, extending extend the deadline from February 16, 2021 to and including
 3
     March 16, 2021.
 4
             2.      Plaintiff expressly reserves all defenses or objections to the lawsuit and the
 5
     right to file additional claims.
 6

 7           3.      This Stipulation is based upon the fact that all parties are in settlement

 8   discussions and the additional time is necessary for the parties to engage in talks and

 9   attempt to finalize a universal settlement.
10
     Respectfully submitted by:
11
     Dated: February 12, 2021                       Dated: February 12, 2021
12
     /s/ Kimberly P. Stein                          /s/John H. Jamnback
13   KIMBERLY P. STEIN, ESQ.                        JOHN K. GALLAGHER ESQ.
     Nevada Bar No. 8675                            Nevada Bar No. 956
14   FLANGAS DALACAS LAW GROUP                      S. TIMOTHY SUMMERS, ESQ.
     3275 S. Jones Blvd., Suite 105                 Nevada Bar No. 12285
15   Las Vegas, NV 89146                            PATRICK H. GALLAGHER, ESQ.
     Attorneys for Plaintiff/Counterclaim           Nevada Bar No. 14875
16   Defendant Tsai-Lu Shen                         GUILD, GALLAGHER, FULLER, LTD.
                                                    100 W. Liberty St., Ste. 800
17                                                  Reno, Nevada 89501
                                                    JOHN H. JAMNBACK, ESQ.
18                                                  Washington State Bar No. 29872
                                                    (pro hac vice approved)
19                                                  YARMUTH LLP
                                                    1420 Fifth Ave., Suite 1400
20                                                  Seattle, WA 98101
                                                    Attorneys for Defendant Michelle LaCour
21

22           IT IS SO ORDERED.
23
             Dated this 18th day of February, 2021.
24

25                                          ________________________________________
                                            UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                   -2-
